—Judgment, Supreme Court, New York County (Stuart Cohen, J.), entered February 24, 1997, which awarded plaintiff the sum of $62,680.20, plus interest, unanimously affirmed, with costs. Appeal from the order of the same court and Justice, entered February 18, 1997, which, inter alia, granted plaintiffs motion for partial summary judgment upon his fourth cause of action, unanimously dismissed, without costs, as superseded by the appeal from the aforesaid judgment.
The court properly granted plaintiffs motion for partial summary judgment for legal fees since, contrary to defendant’s contention, plaintiffs claim was not based on an account stated theory, but rather on the unambiguous language of the parties’ modified retainer agreement and a 1994 stipulation.
Concur— Lerner, P. J., Sullivan, Rosenberger, Nardelli and Andrias, JJ.